Affirmed and Memorandum Opinion filed November 4, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00911-CR
NO. 14-09-00912-CR
____________
 
LARRY D. WILLIAMS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 178th District Court
Harris County, Texas
Trial Court Cause Nos. 1128148 &
1128149
 

 
MEMORANDUM
OPINION
Appellant entered pleas of guilty to two counts of aggravated
robbery.  On October 23, 2009, the trial court sentenced appellant to
confinement for 60 years in prison for each offense.  The court ordered
appellant’s sentences to run concurrently.  Appellant filed a timely notice of
appeal.
Appellant’s appointed counsel filed a brief in which he
concludes the appeals are wholly frivolous and without merit.  The brief meets
the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced. See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App.1991).  On October 8, 2010, appellant filed a pro se response to counsel’s
brief.
            We have carefully reviewed the record, counsel’s brief, and
appellant’s response, and agree the appeals are wholly frivolous and without
merit.  Further, we find no reversible error in the record.  A discussion of
the brief would add nothing to the jurisprudence of the state.  We are not to
address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.  See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).  
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Frost, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).